Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155484(102)                                                                                              David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  KENNETH REID, Personal Representative of the                                                                         Justices
  Estate of AARON REID,
              Plaintiff-Appellee,
  v                                                                  SC: 155484
                                                                     COA: 328587
                                                                     Livingston CC: 14-028291-NI
  THOMAS WALKER and KIMBERLY WALKER,
          Defendants-Appellants,
  and
  RAYMOND WILLIS, VAUGHN VOIGHT, and
  FRANCINE VOIGHT,
           Defendants-Appellees,
  and
  FARM BUREAU GENERAL INSURANCE,
           Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November 1,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
         a0209
                                                                                Clerk